Title: Thomas Jefferson to Joseph Milligan, 31 October 1817
From: Jefferson, Thomas
To: Milligan, Joseph


                    
                        Dear Sir
                        Monticello
Oct. 31. 17.
                    
                    By the stage which will leave this 4. days hence, I shall send you under the care of mr Carr a box and a bundle containing the  following books.
                    Scientific dialogues. 6. vols to be bound in 3. & a little reduced in size
                    Euripide de Prevost. 4. v. 12mo
                    Dizzionario del Cormon. Fr. Ital. 8vo
                    Dictionnaire de Cormon. Ital. Fr. 8vo
                    Aristophane de Poinsinet. 4. v. 8vo
                    Cercle de Borda. petit 4to
                    
                    
                        
                             
                            Ideologie de Tracy. Economie.
                            }
                             to be bound uniform with the volume sent as a model.
                        
                        
                            
                            Commentary on Montesquieu. Tracy
                        
                    
                    
                    Hederici Lexicon. to be bound in 2. v. 8vo
                     these I will ask the favor of you to bind in your best manner and to return as soon as you shall have had time to do them solidly; and with them be so good as to send my account which shall be immediately discharged. Accept the assurance of my esteem & respect
                    
                        Th: Jefferson
                    
                